Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 2-5, 8-9, 11-16, 21-30, 33-57 were cancelled, claims 1, 6-7, 10, 17-20, 31-32 were amended and claims 59-67 were newly added.  Claims 1, 6-7, 10, 17-20, 31-32, 58-67 are pending in the current application.  


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 35, paragraph 0105 ). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objection
Claim 19 is objected to for the following reason: Claim 19 recites the amino acid Ala-Trp-Trp-Pro. The peptide sequence is missing the sequence identifier. The proper way to claim a peptide sequence is for example, Ala-Trp-Trp-Pro (SEQ ID NO: X) (see 37 CFR 1.821(d)). Every amino acid sequence with four or more amino acids is required to have a sequence listing and respective SEQ ID NO. This error should be corrected. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 claims “…wherein the heterologous moiety is a heterologous polypeptide, a heterologous non-polypeptide or both..”.  Claim 17 is rendered indefinite because the heterologous moiety cannot be a polypeptide and non-polypeptide at the same time.  Thus, the term “or both” renders claim 17 indefinite.  Claims 18-20 are also rejected due to their dependence on claim 17 and not further clarifying this point of confusion.
Claim 19 contains the trademark/trade name FLAG™ in the second to last line and “Strep-tag” in the third to last line.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the peptide and, accordingly, the identification/description is indefinite.
Additionally, claim 19 claims “…lacZ (β-galactosidase) a His-patch…” The metes and bounds of claim 19 are rendered vague and indefinite by the parenthetical recitation of "( β-galactosidase)” because it is unclear as to whether the limitation is part of the instantly claimed subject matter.  One is a gene and one is the protein thereof.
Additionally, claim 19 claims “…avidin/streptavidin/Strep-tag…” The metes and bounds of claim 19 are rendered vague and indefinite by this limitation because each component, avidin, streptavidin and “strep-tag” are different tags and thus, it is unclear as to which limitation is part of the instantly claimed subject matter.  It is suggested that Applicant remove the forward slash and replace with a comma.  

Claim 59 claims “…low molecular weight (less than 10 amino acid residues) polypeptides, buffers…” The metes and bounds of claim 59 are rendered vague and indefinite by the parenthetical recitation of "(less than 10 amino acid residues)” because it is unclear as to whether the limitation is part of the instantly claimed subject matter.

Closest Prior Art Made of Record
There is no prior art that meets or suggests the method of making a peptide of SEQ ID NO: 2 (or a peptide having at least 90% sequence identity to SEQ ID NO:2) or fragments thereof as described in instant claim 52.  The amino acid sequence of SEQ ID NO: 2 is a bacteriolytic enzyme (bacteriocin) isolated from Streptomyces strain 212.  Regarding closet prior art made of record, the predicted protein of Endolysin derived from Brevundimonas diminuta (protein Accession number F4R1U4, UniProtKB, cited in Applicant’s IDS) has 89% local similarity to the protein of SEQ ID NO: 2. The protein Putative L-alanyl-D-glutamate peptidase derived from Brevundimonas diminuta (GenBank Accession No. AEP08879, reference cited in Applicant’s IDS) has 87.4% local similarity to the protein of SEQ ID NO: 2.   Furthermore, Tagg (Bacteriological Reviews, Sept. 1976, p. 722-756, reference cited in Applicant's IDS) teaches isolation of bacteriocins derived from gram positive bacteria and use of bacteriocins against bacteria.  Farris (US 20100286030 A1, cited in Applicant’s IDS) describes a bacteriocin polypeptide from a Streptomyces species for inhibiting bacteria and more specifically preserving food products (see claim 22).  However, there is no teaching, suggestion or motivation to a make a peptide comprising SEQ ID NO:2 (or a peptide having at least 90% sequence identity to SEQ ID NO:2 or a fragment comprising 54-73 of SEQ ID NO:2) that has antibacterial activity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-7, 10, 17, 19-20, 31, 58-60, 63-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9562255 in view of Zakeri (PNAS, February 2012, pages E690-E697) and McGoff (“Solution Formulation of Proteins/Peptides”, chapter 6, 2008).. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A composition comprising an isolated polypeptide and a carrier, wherein (i) the isolated polypeptide comprises amino acids 54 to 73 of SEQ ID NO: 2 and said polypeptide has at least 90% sequence identity to SEQ ID NO: 2, (ii) the isolated polypeptide is conjugated to a heterologous moiety, and (iii) the composition kills or inhibits growth of a Gram negative bacteria.  The instant application further claims the polypeptide further comprising 81-90 of SEQ ID NO:2 or 106-121 of SEQ ID NO:2 (see claims 6-7); SEQ ID NO:2 is the sequence (claim 10); wherein the heterologous moiety is peptide or non peptide (claim 17), endolysin or fragment thereof (claim 18), a tag or flag(claim 19), a polymer (claim 20); wherein the composition is a cream, lotion, liquid, solid, spray or powder (claim 31); lotion cream disinfectant (claim 32); carrier (claim 59); buffer (Claim 60); additional agent that potentiates antimicrobial activity (claims 61-62); surfactant (claims 63-64); preservative (claims 65-66).
U.S. Patent No. 9562255 claims a method comprising a composition comprising SEQ ID NO:2 (see claim 1) conjugated to a second polypeptide (claim 3) for binding to a support (claim 4).  Applicants disclose a second polypeptide for binding to a support as heterologous (see paragraph 0020 of PGPUB).  Regarding instant claim 20, a second polypeptide is a polymer.  
U.S. Patent No. 9562255 is silent to a His-tag, a physiologically acceptable carrier (like a phosphate buffer), a surfactant or preservative in the claims.  However Zakeri teaches that tagging of peptide with His, HA, Flag is one of the  most common ways to detect purify or immobilize proteins (see paragraph 1).  It would have been obvious at the time of the invention to use a His-tag as the second polypeptide for ease of detecting binding of the conjugate.  One of ordinary skill in the art would have been motivated to do so given that U.S. Patent No. 9562255 suggests using a tag conjugated to the peptide for immobilization and His-tags are routine in the art for detection and immobilization of proteins.  Furthermore, physiologically acceptable buffers, surfactants and preservatives are all common and routine ingredients used in peptide formulations to preserve peptides and maintain stability with little degradation  (see McGoff, “solution formulation of proteins/peptides”, chapter 6, published 2008, see pages 136-138, page 140). 


Claims 1, 6-7, 10, 17, 19-20, 31-32, 58-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9987338 in view of Zakeri (PNAS, February 2012, pages E690-E697), McGoff (“Solution Formulation of Proteins/Peptides”, chapter 6, 2008). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A composition comprising an isolated polypeptide and a carrier, wherein (i) the isolated polypeptide comprises amino acids 54 to 73 of SEQ ID NO: 2 and said polypeptide has at least 90% sequence identity to SEQ ID NO: 2, (ii) the isolated polypeptide is conjugated to a heterologous moiety, and (iii) the composition kills or inhibits growth of a Gram negative bacteria.  The instant application further claims the polypeptide further comprising 81-90 of SEQ ID NO:2 or 106-121 of SEQ ID NO:2 (see claims 6-7); SEQ ID NO:2 is the sequence (claim 10); wherein the heterologous moiety is peptide or non peptide (claim 17), endolysin or fragment thereof (claim 18), a tag or flag(claim 19), a polymer (claim 20); wherein the composition is a cream, lotion, liquid, solid, spray or powder (claim 31); lotion cream disinfectant (claim 32); carrier (claim 59); buffer (Claim 60); additional agent that potentiates antimicrobial activity (claims 61-62); surfactant (claims 63-64); preservative (claims 65-66).
U.S. Patent No. 9987338 claims “A method of ameliorating or treating a disease or disorder in an animal, the method comprising contacting the animal with a formulation comprising an effective amount of an isolated polypeptide comprising an amino acid sequence at least 90% identical to the full-length sequence of SEQ ID NO: 2 or a fragment thereof that comprises amino acids 54 to 73 (Conserved Region 1) of SEQ ID NO: 2, wherein contacting the animal with the formulation ameliorates or treats the disease or disorder in the animal, and wherein the disease or disorder is an infection caused by a Gram negative bacteria” (see claim 1).  U.S. Patent No. 9987338 further claims wherein the isolated polypeptide or fragment is conjugated to a second polypeptide.   Applicants disclose a second polypeptide for binding to a support as heterologous (see paragraph 0020 of PGPUB).  U.S. Patent No. 9987338 further claims a cream (claim 11), a supplement (claim 13); a powder or spray (claim 15).  Regarding instant claim 20, a second polypeptide is a polymer.  
U.S. Patent No. 9987338 B2 is silent to a His-tag, a physiologically acceptable carrier (like a phosphate buffer), a surfactant or preservative in the claims.  However Zakeri teaches that tagging of peptide with His, HA, Flag is one of the  most common ways to detect purify or immobilize proteins (see paragraph 1).  It would have been obvious at the time of the invention to use a His-tag as the second polypeptide for ease of detecting binding of the conjugate.  One of ordinary skill in the art would have been motivated to do so given that U.S. Patent No. 9987338 suggests using a tag conjugated to the peptide for immobilization and His-tags are routine in the art for detection and immobilization of proteins.  Furthermore, physiologically acceptable buffers, surfactants and preservatives are all common and routine ingredients used in peptide formulations to preserve peptides and maintain stability with little degradation  (see McGoff, “solution formulation of proteins/peptides”, chapter 6, published 2008, see pages 136-138, page 140). 
U.S. Patent No. 9987338 B2 is silent to an additional antimicrobial agent.  However, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skilled in the art would have been motivated to combine (the peptide with an additional antimicrobial/bacterial agent) the two each known to be useful for the same purpose (inhibit bacteria), with a reasonable expectation that at least here will be an additive effect.


Claims 1, 6-7, 10, 17, 19-20, 31-32, 58-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10688161 in view of Zakeri (PNAS, February 2012, pages E690-E697) and McGoff (“Solution Formulation of Proteins/Peptides”, chapter 6, 2008). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A composition comprising an isolated polypeptide and a carrier, wherein (i) the isolated polypeptide comprises amino acids 54 to 73 of SEQ ID NO: 2 and said polypeptide has at least 90% sequence identity to SEQ ID NO: 2, (ii) the isolated polypeptide is conjugated to a heterologous moiety, and (iii) the composition kills or inhibits growth of a Gram negative bacteria.  The instant application further claims the polypeptide further comprising 81-90 of SEQ ID NO:2 or 106-121 of SEQ ID NO:2 (see claims 6-7); SEQ ID NO:2 is the sequence (claim 10); wherein the heterologous moiety is peptide or non peptide (claim 17), endolysin or fragment thereof (claim 18), a tag or flag(claim 19), a polymer (claim 20); wherein the composition is a cream, lotion, liquid, solid, spray or powder (claim 31); lotion cream disinfectant (claim 32); carrier (claim 59); buffer (Claim 60); additional agent that potentiates antimicrobial activity (claims 61-62); surfactant (claims 63-64); preservative (claims 65-66).
U.S. Patent No. 10688161 claims “A method of ameliorating or treating a disease or disorder in a plant, the method comprising contacting the plant with a formulation comprising an effective amount of an isolated polypeptide comprising amino acids 54 to 73 of SEQ ID NO:2 and said polypeptide has at least 90% sequence identity to SEQ ID NO: 2, wherein contacting the plant with the formulation ameliorates or treats the disease or disorder in the plant, and wherein the disease or disorder is caused by a Gram negative bacteria.” (see claim 1).  U.S. Patent No. 10688161 further claims wherein the isolated polypeptide or fragment is conjugated to a second polypeptide (claim 2).   Applicants disclose a second polypeptide for binding to a support as heterologous (see paragraph 0020 of PGPUB).  U.S. Patent No. 10688161 further claims a cream (claim 11), a solid (claim 7); a powder or spray (claim 7); antimicrobial potentiating agent (claim 12);   Regarding instant claim 20, a second polypeptide is a polymer.  
U.S. Patent No. 10688161 B2 is silent to a His-tag, a physiologically acceptable carrier (like a phosphate buffer), a surfactant or preservative in the claims.  However Zakeri teaches that tagging of peptide with His, HA, Flag is one of the  most common ways to detect purify or immobilize proteins (see paragraph 1).  It would have been obvious at the time of the invention to use a His-tag as the second polypeptide for ease of detecting binding of the conjugate.  One of ordinary skill in the art would have been motivated to do so given that U.S. Patent No. 9987338 suggests using a tag conjugated to the peptide for immobilization and His-tags are routine in the art for detection and immobilization of proteins.  Furthermore, physiologically acceptable buffers, surfactants and preservatives are all common and routine ingredients used in peptide formulations to preserve peptides and maintain stability with little degradation  (see McGoff, “solution formulation of proteins/peptides”, chapter 6, published 2008, see pages 136-138, page 140). 




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654